Upon motion for rehearing appellant for the first time called attention to the fact that the transcript failed to show that the order of the court substituting the indictment upon which appellant was tried was carried into the court minutes as is required by article 418, C. C. P. See Farrell *Page 156 
v. State, 66 S.W.2d 694. There is now before this court — obtained since the motion for rehearing was presented — the certificate of the clerk of the district court, showing the order of substitution to be of record in volume 1, p. 209, of the criminal minutes of the court.
The evidence is amply sufficient to support the verdict. Appellant's explanations of how he came into possession of the property were contradictory and the falsity of the explanations appears to be sufficiently shown.
The motion for rehearing is overruled.
Overruled.
             ON APPLICATION FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.